DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kao et al. (US PG Pub 2014/0376582 A1), UEMURA (US PG Pub 2017/0207857 A1), and Kan et al. (US PG Pub 2006/0171431 A1) are the closest prior art.
Kao discloses an optical transmitter (FIG. 3) comprising a VCSEL; a VCSEL driver (301, FIG. 3) configured to generate a single-ended electrical signal (VOUT, FIG. 3) output to drive the VCSEL and having a first impedance matched to a second impedance of the VCSEL ([0032]); and an AC return path comprising a first capacitor (307, FIG. 3) having a first electrode coupled to the VCSEL and a second electrode coupled to a ground (FIG. 3).
UEMURA discloses a differential amplification circuit (11, FIG. 1) for driving a LD (FIG. 1) comprising single-ended input signals (Vin/Vip, FIG. 1) that are complementary to each other ([0044]).
  Kan discloses an optical transmitter sub-assembly (110, FIG. 1) comprising a LD (112, FIG. 1) and having an impedance matching to that of a driver (102, FIG. 1) ([0033]).
However, none of the cited prior art discloses or suggests “a DC return path, configured to carry or conduct the DC component of the DC power from the laser, the 
Therefore, claims 1, 9, and 17 are allowable over the cited prior art and dependent claims 2-8, 10-16, and 18-20 are also allowable as they directly or indirectly depend on claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828